ORDER DISMISSING APPEAL
BUSSEY, Presiding Judge.
James Frank Davidson, aka Arthur B. Berg, was charged by Information in the District Court of Oklahoma County for the crime of Forgery in the Second Degree, After Former Conviction of a Felony. He was tried by a jury who found him guilty. The verdict of the jury assessed his punishment at 12 years in the State Penitentiary. Thereafter, this action was commenced by the filing of a Petition in Error with case-made attached on the 26th day of October, 1965. On December 13, 1965, Plaintiff in Error was granted permission to withdraw the casemade for the purpose of making corrections. The said casemade was refiled with the Clerk of this Court on April 26, 1966. Thereafter, the State of Oklahoma, by and through its Attorney General, filed a Motion to Dismiss this attempted appeal for the following reasons:
“That the casemade as refiled in this court does not contain a copy of the judgment and sentence entered by the trial court;
That said casemade fails to show notice of intent to appeal was ever given in the trial court;
That recitals other than the judgment and sentence in said casemade indicate that judgment was rendered in the trial court on April 26, 1965; that the only service of the casemade on the county attorney indicates that such service was had on April 22,1966 (see CM 360) ;
That the certificate of the trial judge purportedly settling the casemade (and dated April 22, 1965 !!) is not properly attested by the court clerk;
That said casemade does not contain a properly signed certificate of the court clerk that the transcript of the record is true and correct.
We have carefully examined the record and find that all of the allegations contained in the State’s Motion to Dismiss are true and that the attempted appeal should be, and the same is hereby dismissed. The Clerk of this Court is directed to forthwith issue the mandate.